 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20   Page 1 of 10 PageID 131


                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                          FORT WORTH DIVISION

JAMES DANIEL KOZOHORSKY,           §
                                   §
           Petitioner,             §
                                   §
v.                                 §   Civil Action No.4:19-CV-116-Y
                                   §
ERIC WILSON, Warden,               §
FMC-Fort Worth,                    §
                                   §
          Respondent.              §

                          OPINION AND ORDER

      Before the Court is an Amended Petition for a Writ of Habeas

Corpus under U.S.C. § 2241 filed by petitioner James Daniel

Kozohorsky.(Am. Pet.(doc. 9).) Respondent Eric Wilson filed a

response with an appendix.(Resp.(doc. 15); App. (doc. 16)at 1-27).)

After considering the pleadings and relief sought by Kozohorsky and

the applicable law, the Court concludes that the § 2241 petition

must be DENIED.



I.   BACKGROUND

      Petitioner Kozohorsky was convicted in the United States

District Court for the Eastern District of Missouri in cause number

1:11-CR-017-SNLJ of failing to register as a sex offender, in

violation of 18 U.S.C. § 2250(a).(App.(doc. 16) at 16-17.) He filed

a direct appeal but his conviction and sentence were affirmed.

United States v. Kozohorsky, 708 F.3d 1028(8th Cir. 2013). He also

sought a petition for certiorari, which was denied by the Supreme
 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20   Page 2 of 10 PageID 132


Court. Kozohorsky v. United States, 571 U.S. 1168 (2014). He later

filed a motion under 28 U.S.C. § 2255, but that § 2255 motion was

denied by the convicting court. Kozohorsky v. United States,

No.1:14-CV-046-SLJ, 2014 WL 4681315 (E.D. Mo. Sep. 19, 2014). In

this § 2241 petition, Kozohorsky does not challenge his conviction,

but instead, he seeks credit towards his federal sentence.

     As background to his 2011 federal conviction for failure to

register as a sex offender, the Court notes that Kozohorsky was

convicted of rape in 1988 and again in 1991, and then convicted of

attempted rape in 2007. As a result of these Arkansas convictions,

Kozohorsky was required to register as a sex offender. Kozohorsky,

2014 WL 4681315 at *2. On September 29, 2009, he was arrested on

Missouri state charges of failing to register. He was subsequently

released   on   bond.(App.(doc.16)    at   1-2.)    On   March   2,   2010,

Kozohorsky failed to appear for a hearing on the Missouri state

case and the state court issued an arrest warrant. (Id. at 4);

Kozohorsky, 2014 WL 4681315 at *2-3.

     On September 30, 2010, U.S. marshals and local law enforcement

officials arrested Kozohorsky in Marked Tree, Arkansas, on two

outstanding warrants. Kozohorsky, 2014 WL 4681315 at *3. The

warrants were for violating conditions of his Arkansas state

probation, and for failing to appear in his Missouri state failure-

to-register case. Id. He was not indicted in the United States

District Court for the Eastern District of Missouri until January


                                   -2-
  Case 4:19-cv-00116-Y Document 21 Filed 05/12/20       Page 3 of 10 PageID 133


27, 2011.(App.(doc. 16) at 6.) Additionally, the U.S. Marshals

Service did not assume custody until March 8, 2011, pursuant to a

federal writ of habeas corpus ad prosequendum. (Id. at 7-8.)

        On November 1, 2010, Kozohorsky’s Arkansas state court revoked

his probation for his 2007 Arkansas attempted-rape conviction and

imposed a 36-month term of imprisonment, with credit for 45 days

spent       in   jail   before   sentencing.1   (App.    (doc.    16)   at   13.)

Additionally, on January 11, 2011, Kozohorsky was sentenced to a

three-year term of imprisonment on his Missouri failure-to-register

charge. (Id. at 5.)

        While Kozohorsky was serving these state sentences, the U. S.

Marshals Service assumed temporary secondary custody from Missouri

authorities pursuant to the above-referenced writ of habeas corpus

ad prosequendum on March 8, 2011. The Marshals Service returned

Kozohorsky to the custody of the Missouri Department of Corrections

on April 19, 2011. (Id. at 10 “Returned WHCAP to MODOC ERDCC”.) On

July 14, 2011, the Missouri Department of Corrections paroled

Kozohorsky to a detainer lodged by the U.S. Marshals Service. (Id.

at 9.)

        On April 23, 2012, Kozohorsky was sentenced to the 120-month

federal term of imprisonment he is currently serving. (Id. at 16-


        1
      The Respondent informs that Kozohorsky spent only 32 days in
custody from his arrest on September 30, 2010 to October 31, 2010, and
that the additional 13 days of credit is attributable to time Petitioner
spent in custody after his arrest on the underlying attempted rape charge
on January 7, 2006. (Resp. (Doc. 15) at 2.)

                                       -3-
 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20     Page 4 of 10 PageID 134


17.) On May 31, 2012, the U.S. Marshals Service relinquished

custody to the Arkansas Department of Corrections pursuant to a

detainer lodged by the Poinsett County Sheriff’s Office.(Id. at 10

“Returned to AR DOC.”)

     To apply 45 days of presentence custody credit ordered by

Kozohorsky’s Arkansas sentencing court, the Arkansas Department of

Corrections   computed   his   state     probation    revocation    term   of

imprisonment as commencing on September 17, 2010, rather than when

it was imposed on November 1, 2010. (App. (doc. 16) at 23-24.) This

computation resulted in a discharge date of September 16, 2013.(Id.

at 24.) The Arkansas Department of Corrections released Kozohorsky

to the U.S. Marshals Service on that date. Id. The U.S. Marshals

Service subsequently transferred him to Bureau of Prisons (“BOP”)

custody to serve his federal term of imprisonment.

     The BOP, not having the benefit of Arkansas Department of

Corrections records when it originally calculated Kozohorsky’s

federal sentence, initially computed that 120-month sentence to

commence when it was imposed on April 23, 2012, with credit for 284

days of pre-sentence custody from July 14, 2011 (i.e., the day

after Kozohorsky released from his Missouri sentence) to April 22,

2012. This resulted in a projected release date of March 29, 2020.

After receiving the Arkansas Department of Corrections records and

discovering Kozohorsky had received credit toward his Arkansas

sentence for all the time he spent in custody until September 16,


                                   -4-
 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20     Page 5 of 10 PageID 135


2013,    however,   the    BOP   amended     Kozohorsky’s   federal   sentence

computation to comply with applicable federal law. The amended

computation reflects a 120-month term of imprisonment, running

consecutively to Kozohorsky’s Arkansas and Missouri sentences and

commencing when he released from the Arkansas term on September 16,

2013, with no credit for prior custody.(App.(doc.16) at 26-27.)

According to the BOP website, Kozohorsky’s current federal sentence

computation results in a projected release date of March 24, 2022.

See www.bop.gov James D. Kozohorsky register number 38456-044, last

visited March 17, 2020.



II.     CLAIMS FOR RELIEF

        In this § 2241 petition, Kozohorsky alleges that the BOP

initially applied but has subsequently withdrawn credit against his

federal term of imprisonment for 27 months he spent in Arkansas

custody. He claims he was “for all intents and purposes in federal

custody and controll [sic]” during this period because the United

States Marshals Service arrested him first, subsequently turned him

over to the State of Arkansas for revocation of a suspended state

sentence,    and    resumed      custody   after   state    sentencing.   (Am.

Pet.(doc. 9) at 5.) He additionally alleges he is entitled to the

credit    because   “the    screener”      who   prepared   his   Presentence

Investigation Report assured him and his attorney he would receive

the credit. (Id, at 6.)


                                       -5-
 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20       Page 6 of 10 PageID 136


III. ANALYSIS

        A.     Law Applicable to Kozohorsky’s Sentence Computation

        Two     federal     statutes     control     Kozohorsky’s     sentence

calculation. First, 18 U.S.C. § 3584(a), provides, in relevant

part:

        If multiple terms of imprisonment are imposed on a
        defendant at the same time, or if a term of imprisonment
        is imposed on a defendant who is already subject to an
        undischarged term of imprisonment, the terms may run
        concurrently or consecutively . . . . Multiple terms of
        imprisonment imposed at the same time run concurrently
        unless the court orders or the statute mandates that the
        terms are to run consecutively. Multiple terms of
        imprisonment imposed at different times run consecutively
        unless the court orders that the terms are to run
        concurrently.

18 U.S.C. § 3584(a) (emphasis added).

        A federal sentencing court has the discretion to order that a

federal sentence run either concurrently with or consecutively to

a state sentence. Setser v. United States, 566 U.S. 231, 236-37

(2012).       Under   §   3584(a),   however,   a   consecutive   sentence   is

statutorily       presumed     unless    the    federal    sentencing     court

specifically orders a concurrent sentence. Hunter v. Tamez, 622

F.3d 427, 431 (5th Cir. 2010) (citing Free v. Miles, 333 F.3d 550,

553 (5th Cir. 2003)). In the instant case, there is no indication

Kozohorsky’s federal sentencing court ordered his federal term of

imprisonment to run concurrently with his Missouri and Arkansas

state sentences. Rather, the judgment includes no reference to

state terms of imprisonment. (App. (doc. 16) at 16-17.) Therefore,

                                        -6-
 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20   Page 7 of 10 PageID 137


by statutory default, Kozohorsky’s federal term is consecutive to

his state sentences. Consequently, his federal term could not have

lawfully commenced before his release from his Arkansas term on

September 16, 2013. The BOP’s amended computation of Kozohorsky’s

federal sentence correctly reflects this commencement date.

     Second, 18 U.S.C. § 3585 controls when a sentence commences.

Section 3585 provides:

     (a) Commencement of sentence. – A sentence to a term of
     imprisonment commences on the date the defendant is
     received in custody awaiting transportation to, or
     arrives voluntarily to commence service of sentence at,
     the official detention facility at which the sentence is
     to be served.

     (b) Credit for prior custody. -A defendant shall be given
     credit toward the service of a term of imprisonment for
     any time he has spent in official detention prior to the
     date the sentence commences -
          (1) as a result of the offense for which the
          sentence was imposed; or
          (2) as a result of any other charge for which the
          defendant was arrested after the commission of the
          offense for which the sentence was imposed;

     that has not been credited against another sentence.

18 U.S.C. § 3585.

     Thus,   §   3585(b)   precludes     credit    against    Kozohorsky’s

consecutive federal sentence for any time he spent in custody

before the sentence commenced on September 16, 2013. Kozohorsky’s

2009 Missouri arrest and conviction were based on his failure to

register in that state in 2009, while his federal conviction was

based on his failure to register in Arkansas in 2010. Kozohorsky,


                                   -7-
 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20   Page 8 of 10 PageID 138


708 F.3d at 1031(“Kozohorsky’s Missouri conviction was based on his

failure to register in that state in 2009, but he was prosecuted

and convicted in federal court based on his failure to register in

Arkansas in 2010.”). Thus, none of the time Kozohorsky spent in

Missouri custody before his release on bond in 2009 was either a

result of the offense for which his federal sentence was imposed or

a result of a charge for which he was arrested after committing the

offense for which his federal sentence was imposed. As such,

Kozohorsky is not entitled to credit against his federal term of

imprisonment for this period.

     As to the time Kozohorsky spent in custody from his September

30, 2010 arrest to his release from his Arkansas state sentence on

September 16, 2013, the record reflects he received credit against

his Arkansas state sentence for this entire period. Therefore, the

plain language of § 3585(b) precludes credit against Kozohorsky’s

federal term of imprisonment for this period. The BOP’s amended

computation of Kozohorsky’s federal sentence correctly reflects

this exclusion.

     B.   Claim of Reliance on BOP Error

     Kozohorsky contends that he has a right to the sentence credit

because the BOP previously applied it to his federal sentence

calculation.   The   BOP    is   charged   with     computing    terms   of

imprisonment in compliance with the applicable statutes. The BOP

should not be precluded from amending a sentence computation to



                                   -8-
 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20   Page 9 of 10 PageID 139


ensure statutory compliance in an instance, such as this, when the

BOP discovers information revealing that it erroneously commenced

a sentence on a date or applied credit for a period inconsistent

with statutory compliance.

     Likewise, Kozohorsky’s claim that a “screener” who prepared

his Presentence Investigation Report assured him and his attorney

that he would receive the credit at issue, is misplaced. “The

attorney general, through the [BOP], determines what credit, if

any, will be awarded to prisoners for time spent in custody prior

to the commencement of their federal sentences.” Leal v. Tombone,

341 F.3d 427, 428 (5th Cir. 2003)(citing United States v. Wilson,

503 U.S. 329, 331-32, 334 (1992) and 18 U.S.C. § 3585(b)). A United

States probation officer is not a BOP employee and does not make

decisions regarding either the commencement of a federal sentence

or credit to be applied to the sentence for time spent in custody

before the sentence commenced.

     Upon discovering that it had mistakenly computed Kozohorsky’s

federal sentence on a date earlier than was consistent with 18

U.S.C. §§ 3584(a) & 3585(a), the BOP appropriately amended its

computation of the sentence to reflect a consecutive federal

sentence with a commencement date of September 16, 2013 (the date

Kozohorsky   was   released   from    his   Arkansas    state   sentence).

Similarly, upon discovering that Arkansas authorities had credited

to Kozohorsky’s state sentence with all of the time he spent in



                                     -9-
 Case 4:19-cv-00116-Y Document 21 Filed 05/12/20   Page 10 of 10 PageID 140


custody from his arrest on September 30, 2010, to his release from

state custody on September 16, 2013, the BOP appropriately amended

its computation. This resulted in the BOP’s removing credit it

previously and erroneously applied to Kozohorsky to bring the

computation into compliance with 18 U.S.C. § 3585(b). The BOP’s

amended   computation   is   neither   unlawful    nor   does   it   deprive

Kozohorsky of any claimed right.



IV.   CONCLUSION AND ORDER

      For all of the foregoing reasons, petitioner James Daniel

Kozohorsky’s petition for writ of habeas corpus under 28 U.S.C. §

2241 is DENIED.

      SIGNED May 12, 2020.

                                          ____________________________
                                          TERRY R. MEANS
                                          UNITED STATES DISTRICT JUDGE




                                   -10-
